200 F.2d 112
Julian G. McINTOSH, Trustee in Bankruptcy of the ImpelManufacturing Company, Bankrupt, Appellant,v.STATE PLUMBING & HEATING SUPPLIES, Inc., Appellee.
No. 11478.
United States Court of Appeals Sixth Circuit.
Oct. 21, 1952.

Lewis Daniels, Detroit, Mich., for appellant.
Fischer & Fischer, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This action having been heard on the record, briefs and argument of counsel for respective parties; and having been considered by the Court;


2
It is ordered that appellee's motion to dismiss the appeal is overruled.  Delta Drilling Co. v. Arnett, 6 Cir., 186 F.2d 481;


3
And it is further ordered the judgment of the District Court be and is affirmed for the reasons given by the District Judge in his opinion on the Review of the Referee's Order of June 7, 1950.  108 F.Supp. 469.  See also Cohn v. Kramer, 6 Cir., 124 F.2d 791, 799-800; Wright v. Dickinson, 67 Mich. 580, 595-596, 35 N.W. 164; Taylor v. Fry, 255 Mich. 333, 336, 238 N.W. 274; Szarkowski v. Pfister, 262 Mich. 226, 230, 247 N.W. 163; Mesh v. Citrin, 299 Mich. 527, 538, 300 N.W. 870.